UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6289



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL W. SAMUEL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-94-773, CA-97-3823)


Submitted:   May 30, 2002                   Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell W. Samuel, Appellant Pro Se. Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell W. Samuel appeals the district court’s denial of a

postjudgment motion filed pursuant to Fed. R. Civ. P. 60(b).                The

district court originally dismissed the action on its merits, and

we dismissed the appeal on the reasoning of the district court.

United States v. Samuel, No. 00-7067, 2001 WL 15316 (4th Cir.

Jan. 8, 2001) (unpublished), cert. denied, 122 S. Ct. 298 (2002).

     We   review   denial   of   a   Rule   60(b)    motion   for   abuse    of

discretion.   United States v. Holland, 214 F.3d 523, 527 (4th Cir.

2000).    Having reviewed the district court’s order denying the

motion, we conclude that the court did not abuse its discretion in

denying the requested relief.        Therefore, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    DISMISSED




                                      2